 342 NLRB No. 73 
Mason Contractors Association of Southeast Missouri 
and
 International Union of Bricklayers and Al-
lied Craftworkers Local Union No. 23, AFLŒ
CIO. 
Case 14ŒCAŒ27724 
July 30, 2004 
DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH AND MEISBURG The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has withdrawn its 
answer to the complaint.  Upon a charge filed by the Un-

ion on January 16, 2004, the General Counsel issued the 
complaint on March 22, 2004, against Mason Contrac-
tors Association of Southeast Missouri, the Respondent, 
alleging that it has violated Section 8(a)(5) and (1) of the 
Act.  The Respondent filed an answer to the complaint.  

On April 28, 2004, however, the Respondent withdrew 
its answer. 
On May 4, 2004, the General Counsel filed a Motion 
for Default Judgment with the Board.  On June 30, 2004, 
the Board issued an order tr
ansferring the proceeding to 
the Board and a Notice to 
Show Cause why the motion 
should not be granted.  The Respondent filed no re-
sponse.  The allegations in the motion are therefore un-
disputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 
deemed admitted if an answer is not filed within 14 days 

from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 
that unless an answer was filed by April 5, 2004, all the 
allegations in the complaint would be considered admit-
ted.  On April 2, 2004, the 
Respondent filed an answer to 
the complaint.  On April 28, 2004, however, the Respon-
dent withdrew its answer.  Th
e withdrawal of an answer 
has the same effect as a failure
 to file an answer, i.e., the 
allegations in the complaint must be considered to be 
true.
1 Accordingly, we grant the General Counsel™s Motion 
for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent has been an or-
ganization composed of various employers engaged in 

                                                          
 1 See Maislin Transport
, 274 NLRB 529 (1985). 
the building and construction industry as masonry con-
tractors, one purpose of which is to represent its em-
ployer-members in negotiating and administering collec-
tive-bargaining agreemen
ts with the Union. 
At all material times, Foeste Masonry, Ste. Genevieve 
Building and Stone, Eddings Masonry, LT Masonry, and 
Propst Masonry have been employer-members of the 

Respondent and have authorized the Respondent to rep-
resent them in negotiating and administering collective-
bargaining agreements with the Union.   
During the 12-month period ending February 29, 2004, 
employer-members of the Respondent, in conducting 
their business operations described above, collectively 
purchased and received at th
eir Southeastern Missouri 
facilities goods valued in excess of $50,000 directly from 

points outside the State of Missouri. 
We find that, at all material times, the employer-
members of the Respondent have been an employer en-

gaged in commerce within the meaning of Section 2(2), 
(6), and (7) of the Act.  We also find that International 
Union of Bricklayers and A
llied Craftworkers Local Un-
ion No. 23, AFLŒCIO is a labor organization within the 
meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, the following individuals held 
the positions set forth opposite their respective names 
and have been supervisors of employer-members of the 

Respondent within the meaning of Section 2(11) of the 
Act and agents of employer-members of the Respondent 
within the meaning of Section 2(13) of the Act: 
 Kenny Foeste   -    Pres
ident of Association and  
Negotiating Committee Mem-
ber, Foeste  Masonry 
 
Tim Uding       -     Negotiating Committee Mem- 
                               ber, Ste. Genevieve Building  
                               and Stone 

 Matt Eddings   -     Negotiating Committee Mem- 
                               ber, Eddings Masonry 

 Dale Propst      -     Negotiating Committee Mem-  
                               ber, Propst Masonry 
 The unit of employees of th
e Respondent (the Associa-
tion Unit) set forth in the 
collective-bargaining agree-
ment described below constitutes a unit appropriate for 
the purposes of collective ba
rgaining within
 the meaning 
of Section 9(b) of the Act. 
Since about the 1960™s, and at
 all material times, the 
Union has been the designated exclusive collective-
bargaining representative of
 the Association Unit, and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 since then the Union has been
 recognized as the repre-
sentative by the Respondent.  This recognition has been 
embodied in successive coll
ective-bargaining agree-
ments, the most recent of wh
ich was effective from May 
16, 1999 through May 15, 2002. 
At all times since the 1960™s, based on Section 9(a) of 
the Act, the Union has been
 the exclusive collective-
bargaining representative of the Association Unit. 
On about December 22, 2003, the Union and the Re-
spondent reached complete ag
reement on terms and con-
ditions of employment of the Association Unit to be in-
corporated into a collectiv
e-bargaining agreement. 
Since about December 22, 
2003, the Union has re-
quested that the Respondent execute a written contract 
containing the agreement described above. 
Since about January 15, 2004, the Respondent has 
failed and refused to execute the agreement. 
CONCLUSION OF 
LAW By failing and refusing to execute the agreement, the 
Respondent has failed and refused to bargain collectively 
and in good faith with the exclusive collective-

bargaining representative of its employees, in violation 
of Section 8(a)(5) and (1) of the Act.  The Respondent™s 
unfair labor practices affect
 commerce with
in the mean-
ing of Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 

found that the Respondent has violated Section 8(a)(5) 
and (1) by failing since January 15, 2004, to execute a 
written contract containing the agreement reached on 
December 22, 2003, we shall order the Respondent to 
execute the agreement and give
 retroactive effect to its 
terms.  We shall also order the Respondent to make 
whole the unit employees for any losses attributable to its 
failure to execute the agr
eement, as set forth in 
Ogle Pro-
tection Service, 
183 NLRB 682 (1970), enfd. 444 F.2d 
502 (6th Cir. 1971), with 
interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
ORDER The National Labor Relations Board orders that the 
Respondent, Mason Contractors Association of Southeast 

Missouri, Cape Girardeau,
 Missouri, its officers, agents, 
successors, and assigns, shall 
1.Cease and desist from 

(a) Failing and refusing to bargain collectively and in 
good faith with International Union of Bricklayers and 
Allied Craftworkers Local Union No. 23, AFLŒCIO, as 

the exclusive collective-bargai
ning representative for the 
Association Unit, by failing and refusing to execute a 
written contract containing the complete agreement 
reached with the Union regarding the terms and condi-
tions of employment of unit employees. 
(b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  Execute and implement a written contract contain-
ing the agreement reached by the Respondent and the 
Union on December 22, 2003, containing terms and con-
ditions of employment, give retroactive effect to the 
agreement, and make unit em
ployees whole for any loss 
of earnings and other benefits they have suffered as a 

result of the Respondent™s failure to execute the agree-
ment, with interest, as set forth in the remedy section of 
this Decision. 
(b)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-

tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(c)  Within 14 days after service by the Region, post at 
its facility in Cape Girardeau, Missouri, copies of the 
attached notice marked ﬁAppendix.ﬂ
2  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 14, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 

are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 

event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 

duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at
 any time since January 15, 
2004. 
                                                          
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  MASON CONTRACTORS ASSOCIATION OF SOUTHEAST MISSOURI
 3(d)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to com-

ply. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to ba
rgain collectively and 
in good faith with International Union of Bricklayers and 
Allied Craftworkers Local Union No. 23, AFLŒCIO, as 
the exclusive collective-barg
aining representative of our 
employees in the Association Unit by failing and refus-
ing to execute a written contract containing the complete 
agreement reached 
with the Union regarding the terms 
and conditions of employment of unit employees. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL execute and implement a written contract 
containing the agreement reached by us and the Union on 
December 22, 2003, containi
ng terms and conditions of 
employment, 
WE WILL 
give retroactive effect to that 
agreement, and 
WE WILL 
make unit employees whole for 
any loss of earnings and other benefits they have suffered 
as a result of our failure to execute the agreement, with 

interest. 
 MASON CONTRACTORS ASSOCIATION OF 
SOUTHEAST MISSOURI
   